Citation Nr: 0913398	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee, status post-
arthroscopy. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 
to September 1971 and from September 1972 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  Such decision granted a 
temporary total evaluation for the Veteran's right knee 
disability from January 27, 2005, to February 28, 2005, in 
contemplation of a service-connected disability requiring 
surgery followed by a one-month convalescent period pursuant 
to 38 C.F.R. § 4.30 and, thereafter, assigned a 10 percent 
evaluation, effective March 1, 2005.  In April 2005, the 
Veteran entered a notice of disagreement as to the assigned 
10 percent evaluation following the one-month convalescent 
period and the current appeal ensued.    

In connection with this appeal, the Veteran and his spouse 
testified at a personal hearing before the undersigned 
Veterans Law Judge sitting at the RO in July 2008; a 
transcript of that hearing is associated with the claims 
file.  

At the time of the Veteran's Board hearing, the Veteran and 
his representative agreed that the only issue pending before 
the Board was entitlement to an increased rating for the 
Veteran's service-connected right knee.  As such, there are 
no other issues pending before the Board at this time.  

The Board notes that, at the Veteran's July 2008 hearing, he 
submitted additional evidence consisting of statements, 
correspondence, and a medical record from Dr. Del Pizzo, all 
dated in 2005.  In a written statement received in connection 
with such documents, the Veteran waived agency of original 
jurisdiction consideration of the evidence.  See 38 C.F.R. 
§ 20.1304 (2008).  The Board also notes that such documents 
had been previously submitted to the RO and were considered 
in the November 2005 statement of the case.  As such, the 
Board may properly consider the additionally received 
evidence.

The Board also observes that, in a July 2008 statement, the 
Veteran claims that he is entitled to a separate rating for 
instability of his service-connected left knee.  Such issue 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's service-connected disability of degenerative 
joint disease of the right knee, status post-arthroscopy, is 
currently evaluated as 10 percent disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5003.  At his July 
2008 Board hearing and in documents of record, he contends 
that such disability is more severe than reflected by the 
currently assigned evaluation.  Specifically, the Veteran 
argues that his knee gives out and locks up, requiring him to 
wear a brace 80 percent of the time.  He also alleges that he 
experiences pain, aching, a grinding sensation, stiffness, 
swelling, and flare-ups of pain.  Therefore, the Veteran 
claims that he is entitled to a rating in excess of 10 
percent for his right knee disability. 

The Board finds that a remand is necessary in order to afford 
the Veteran a contemporaneous examination.  Specifically, at 
his July 2008 Board hearing, he contended that his right knee 
disability had increased in severity since his last VA 
examination in December 2005.  The Veteran indicated that he 
is now experiencing instability of the knee and his pain has 
increased.  Therefore, a remand is necessary in order to 
schedule the Veteran for a VA examination in order to assess 
the current severity of such service-connected disability.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  
Additionally, the Board notes that the Veteran's right knee 
has been assigned a 10 percent evaluation in contemplation of 
arthritis with painful motion pursuant to Diagnostic Code 
5299-5003.  The Veteran is now alleging that he experiences 
instability in his right knee and, as such, he and his 
representative argue that he is entitled to a separate rating 
under Diagnostic Code 5257.  Therefore, an examination is 
necessary in order to determine whether the Veteran 
experiences instability or subluxation of his right knee.   

The Board also finds that a remand is necessary in order to 
obtain outstanding records from the Social Security 
Administration (SSA).  Specifically, in a July 2005 
Authorization and Consent to Release Information to VA form, 
the Veteran reported treatment by Dr. Del Pizzo for the 
purposes of receiving SSA disability benefits.  An April 2005 
evaluation by Dr. Del Pizzo reflects findings relevant to the 
Veteran's right knee.  The Veteran further indicated that 
additional medical information can be obtained via the Venice 
office of SSA.  Therefore, on remand, any determination 
pertinent to the Veteran's claim for SSA benefits, as well as 
any medical records relied upon concerning that claim, should 
be obtained.  

Also, at his July 2008 Board hearing, the Veteran indicated 
that he receives all of his medical treatment at the Fort 
Myers VA Outpatient Clinic and Bay Pines VA Medical Center in 
Florida.  VA treatment records dated through January 2008 are 
of record; however, at his hearing, the Veteran indicated 
that his knee was examined and X-rays were obtained 
approximately four to six months prior to his July 2008 Board 
hearing.  As such, any outstanding VA treatment records dated 
from January 2008 to the present should be obtained for 
consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:


1.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  


2.  Treatment records from the Fort Myers 
VA Outpatient Clinic and Bay Pines VA 
Medical Center dated from January 2008 to 
the present should be obtained and 
associated with the claims file.  


3.  After completing the above, the Veteran 
should be afforded a VA orthopedic 
examination to determine the current nature 
and severity of his right knee disability.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should identify 
the nature and severity of all current 
manifestations of the Veteran's service-
connected right knee disability.  In this 
regard, the examiner should specifically 
state whether the Veteran experiences 
instability or subluxation in his right 
knee.  All opinions expressed should be 
accompanied by supporting rationale.  


4.  After completing any development as 
may be indicated by any response received 
as a consequence of the actions taken in 
the preceding paragraphs, the Veteran's 
increased rating claim should be 
readjudicated based on the entirety of the 
evidence, to specifically include 
consideration of whether the Veteran is 
entitled to a separate rating under 
Diagnostic Code 5257.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




